Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 6-8, 12, 13, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger et al. (2005/0075803) (hereinafter Budmiger) in view of Keech (2002/0117009).
Regarding claims 1, 13 and 17, Budmiger teaches a magnetic flowmeter (1) and method, comprising: at least one coil (12,13) configured to generate a magnetic field within a process fluid flow; a pair of electrodes (14, 15) configured to detect an electromotive force within the process fluid flow in response to the magnetic field; measurement circuitry (operating circuit 2) operably coupled to the pair of electrodes and configured to provide an indication of the detected electromotive force; and a processor (evaluating circuit 3) coupled to the measurement circuitry and configured to receive the indication (u) of the detected electromotive force, the processor being configured to obtain a sequence of indications of detected electromotive force over a time interval (first data set DS1 that represents a waveform of the measurement signal u within a predeterminable time interval, para 0096) and to generate a plurality of sets of emf samples (DSA, DSK) by selecting non-contiguous indications of the detected electromotive force (anomalies in data set DSA are not contiguous with normal measurement values in DS1, para 0107-0111, Fig. 6). 
Budmiger does not explicitly teach each of the plurality of sets of emf samples is processed by a signal processing engine to provide an emf sample output, and wherein the processor is configured to combine emf sample outputs from each set of emf samples to generate a process fluid flow output.

Regarding claim 2, Budmiger does not explicitly teach the processor configured to select non-contiguous indications of the detected electromotive force randomly. The features as disclosed by Keech teaches the claimed feature of the processor (para 0039 and 0049). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Keech in the device of Budmiger since such an arrangement would provide improved accuracy.
Regarding claims 6-8, Budmiger teaches the variations of the various features of the claimed limitations of the evaluation unit computing the data sets DSA and DSK that would be easily derived from the disclosed features in para 0107-0111.
Regarding claim 12, Budmiger teaches the processor is configured to generate the process fluid flow output using at least one low pass filter (31) on the emf sample outputs.
Regarding claim 20, storing the series of emf measurements in a buffer of a temporal mixer is nothing more than an obvious variant in the device of Budminger that includes a data memory (33).
Regarding claims 21-23, processing each set of the plurality of sets includes applying different signal processing to each set of the plurality of sets of emf samples or processing each of the sets of emf samples includes clipping flow samples to reduce noise, wherein clipping includes replacing an outlier with a clipped value is nothing more than a processing variant of Budminger as disclosed (para 0107-0111) since such an arrangement would provide sensitive and improved accuracy in the flow measurement.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger in view of Keech as applied to claim 1 above, and further in view of Rovner (2013/0006544).
Regarding claims 10 and 11, Budmiger in view of Keeck teach all the claimed features except for the processor configured to generate the process fluid flow output based on an average of the emf sample outputs, wherein the average is a weighted average.
Rovner teaches a processor for calculating a function of an electromotive force at a plurality of different pulse frequencies, and generating a flow output based on the function, wherein the function comprises a weighted average of the electromotive force at the plurality of different pulse frequencies (para 0050, 0056, 0057). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Rovner in the combined teaching of Budminger and Keech since such an arrangement would provide accurate measurements by reducing signal bias due to noise effects it generates a more complete sample of the process flow, including different phases and amplitudes of the noise component.
Allowable Subject Matter
Claims 3-5, 9, 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a magnetic flowmeter including a processor further comprising a temporal mixer configured to select the non-contiguous indications of the detected electromotive force or the signal processing engine is configured to determine a median absolute deviation of each set of emf samples or the processor is configured to calculate median absolute deviation of each data stream to provide each data stream output.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pride (2012/0310681) teaches measuring of magnetic signal average at different time window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/24/2021